Title: To George Washington from Clement Biddle, 23 September 1787
From: Biddle, Clement
To: Washington, George



Sep. 23d 87

On rect of your favour from the head of Elk I waited on Capt. Morris who informed me he had not recd your note respecting the Hounds but he has now wrote you fully on that subject as far as your Queries went in my Letter—if there is any thing omitted he begs you to inform him—Mr Haines from whom I had the seed Barley for you informs me that there has been most extraordinary great Crops of that Article here & that a Sloop load just arrived from Rhode Island will not sell I mention this for your Government as there may be a Demand at Baltimore, if not at Alexandria. Mr Haines wishes to know how it succeeded

as it has not been so fairly tried to the southward before—Mrs Biddle gives her &c.

C. Biddle

